
	

113 HR 4163 IH: Trade Adjustment Assistance Act of 2014
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4163
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Mr. Smith of Washington (for himself, Mr. Levin, Mr. Kilmer, Mr. Rangel, Mr. Bera of California, Mr. Blumenauer, Mr. Carney, Mr. Connolly, Mr. Cooper, Mr. Courtney, Mrs. Davis of California, Mr. Delaney, Ms. DelBene, Mr. Gallego, Mr. Garcia, Ms. Hanabusa, Mr. Heck of Washington, Mr. Kind, Ms. Kuster, Mr. Larsen of Washington, Mr. Larson of Connecticut, Mr. Lewis, Mr. Maffei, Mr. Sean Patrick Maloney of New York, Mrs. McCarthy of New York, Mr. McDermott, Mr. Meeks, Mr. Moran, Mr. Murphy of Florida, Mr. Neal, Mr. Pascrell, Mr. Owens, Mr. Polis, Mr. Quigley, Mr. Richmond, Mr. Schneider, Mr. Schrader, Ms. Sewell of Alabama, Ms. Sinema, Mr. Thompson of California, Mr. Himes, and Ms. Esty) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To extend the trade adjustment assistance program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Trade Adjustment Assistance Act of 2014.
		IApplication of provisions relating to trade adjustment assistance
			101.Application of provisions relating to trade adjustment assistance
				(a)Repeal of snapbackSection 233 of the Trade Adjustment Assistance Extension Act of 2011 (Public Law 112–40; 125 Stat.
			 416) is repealed.
				(b)Applicability of certain provisionsExcept as otherwise provided in this Act, the provisions of chapters 2 through 6 of title II of the
			 Trade Act of 1974, as in effect on December 31, 2013, and as amended by
			 this Act, shall—
					(1)take effect on the date of the enactment of this Act; and
					(2)apply to petitions for certification filed under chapter 2, 3, or 6 of title II of the Trade Act of
			 1974 on or after such date of enactment.
					(c)ReferencesExcept as otherwise provided in this Act, whenever in this Act an amendment or repeal is expressed
			 in terms of an amendment to, or repeal of, a provision of chapters 2
			 through 6 of title II of the Trade Act of 1974, the reference shall be
			 considered to be made to a provision of any such chapter, as in effect on
			 December 31, 2013.
				IIExtension of trade adjustment assistance program
			AExtension provisions
				201.Extension of termination provisionsSection 285 of the Trade Act of 1974 (19 U.S.C. 2271 note) is amended by striking 2013 each place it appears and inserting 2020.
				202.Training fundsSection 236(a)(2)(A) of the Trade Act of 1974 (19 U.S.C. 2296(a)(2)(A)) is amended—
					(1)in clause (i), by striking and 2013 and inserting through 2020; and
					(2)in clause (ii), by striking 2013 each place it appears and inserting 2020.
					203.Reemployment trade adjustment assistanceSection 246(b)(1) of the Trade Act of 1974 (19 U.S.C. 2318(b)(1)) is amended by striking 2013 and inserting 2020.
				204.Authorizations of appropriations
					(a)Trade adjustment assistance for workersSection 245(a) of the Trade Act of 1974 (19 U.S.C. 2317(a)) is amended by striking 2013 and inserting 2020.
					(b)Trade adjustment assistance for firmsSection 255(a) of the Trade Act of 1974 (19 U.S.C. 2345(a)) is amended—
						(1)by striking $16,000,000 and inserting $50,000,000;
						(2)by striking and 2013 and inserting through 2020;
						(3)by striking $4,000,000 and inserting $6,250,000; and
						(4)by striking October 1, 2013, and ending on December 31, 2013 and inserting October 1, 2020, and ending on December 31, 2020.
						(c)Trade adjustment assistance for communitiesSection 272(a) of the Trade Act of 1974 (19 U.S.C. 2372(a)) is amended—
						(1)by striking and 2010 and inserting through 2020; and
						(2)by striking October 1, 2010, and ending December 31, 2010 and inserting October 1, 2020, and ending December 31, 2020.
						(d)Trade adjustment assistance for farmersSection 298(a) of the Trade Act of 1974 (19 U.S.C. 2401g(a)) is amended—
						(1)by striking and 2013 and inserting through 2020; and
						(2)by striking October 1, 2013, and ending on December 31, 2013 and inserting October 1, 2020, and ending on December 31, 2020.
						BOther provisions
				211.Extension of trade adjustment assistance to public agency workers
					(a)DefinitionsSection 247 of the Trade Act of 1974 (19 U.S.C. 2319) is amended—
						(1)in paragraph (3)—
							(A)in the matter preceding subparagraph (A), by striking The and inserting Subject to section 222(d)(5), the; and
							(B)in subparagraph (A), by striking or service sector firm and inserting , service sector firm, or public agency; and
							(2)by adding at the end the following:
							
								(19)The term public agency means a department or agency of a State or local government or of the Federal Government, or a
			 subdivision thereof..
						(b)Group eligibility requirementsSection 222 of the Trade Act of 1974 (19 U.S.C. 2272) is amended—
						(1)by redesignating subsections (c), (d), and (e) as subsections (d), (e), and (f), respectively;
						(2)by inserting after subsection (b) the following:
							
								(c)Adversely affected workers in public agenciesA group of workers in a public agency shall be certified by the Secretary as eligible to apply for
			 adjustment assistance under this chapter pursuant to a petition filed
			 under section 221 if the Secretary determines that—
									(1)a significant number or proportion of the workers in the public agency have become totally or
			 partially separated, or are threatened to become totally or partially
			 separated;
									(2)the public agency has acquired from a foreign country services like or directly competitive with
			 services which are supplied by such agency; and
									(3)the acquisition of services described in paragraph (2) contributed importantly to such workers’
			 separation or threat of separation.; 
						(3)in subsection (d) (as redesignated), by adding at the end the following:
							
								(5)Reference to firmFor purposes of subsections (a) and (b), the term firm does not include a public agency.; and
						(4)in paragraph (2) of subsection (e) (as redesignated), by striking subsection (a) or (b) and inserting subsection (a), (b), or (c).
						212.Limitations on trade readjustment allowances
					(a)LimitationsSection 233(a) of the Trade Act of 1974 (19 U.S.C. 2293(a)) is amended—
						(1)in paragraph (2), in the matter preceding subparagraph (A), by inserting after 104-week period the following: (or, in the case of an adversely affected worker who requires a program of remedial education (as
			 described in section 236(a)(5)(D)) or a program of prerequisite education
			 (as described in section 236(a)(5)(E)) in order to complete training
			 approved for the worker under section 236, the 130-week period); and
						(2)in paragraph (3), in the matter preceding subparagraph (A), by striking 65 additional weeks and inserting 78 additional weeks.
						(b)Payment of trade readjustment allowances To complete trainingSection 233(f) of the Trade Act of 1974 (19 U.S.C. 2293(f)) is amended by striking 13 each place it appears and inserting 26.
					213.Job search and relocation allowances
					(a)Job search allowancesSection 237 of the Trade Act of 1974 (19 U.S.C. 2297) is amended—
						(1)in subsection (a)(1)—
							(A)by striking Each State and all that follows through an adversely affected worker and inserting An adversely affected worker; and
							(B)by striking to file and inserting may file; and
							(2)in subsection (b)—
							(A)in paragraph (1), by striking not more than 90 percent and inserting 100 percent; and
							(B)in paragraph (2), by striking $1,250 and inserting $1,500.
							(b)Relocation allowancesSection 238 of the Trade Act of 1974 (19 U.S.C. 2298) is amended—
						(1)in subsection (a)(1)—
							(A)by striking Each State and all that follows through an adversely affected worker and inserting An adversely affected worker; and
							(B)by striking to file and inserting may file; and
							(2)in subsection (b)—
							(A)in paragraph (1), by striking not more than 90 percent and inserting 100 percent; and
							(B)in paragraph (2), by striking $1,250 and inserting $1,500.
							214.Reemployment trade adjustment assistance programSection 246(a) of the Trade Act of 1974 (19 U.S.C. 2318(a)) is amended—
					(1)in paragraph (3)(B)(ii), by striking $50,000 and inserting $55,000; and
					(2)in paragraph (5), by striking $10,000 each place it appears and inserting $12,000.
					IIIGeneral provisions
			301.Applicability of trade adjustment assistance provisions
				(a)Trade adjustment assistance for workers
					(1)Petitions filed on or after January 1, 2014, and before date of enactment
						(A)Certifications of workers not certified before date of enactment
							(i)Criteria if a determination has not been madeIf, as of the date of the enactment of this Act, the Secretary of Labor has not made a
			 determination with respect to whether to certify a group of workers as
			 eligible to apply for adjustment assistance under section 222 of the Trade
			 Act of 1974 pursuant to a petition described in clause (iii), the
			 Secretary shall make that determination based on the requirements of
			 section 222 of the Trade Act of 1974, as in effect on such date of
			 enactment.
							(ii)Reconsideration of denials of certificationsIf, before the date of the enactment of this Act, the Secretary made a determination not to certify
			 a group of workers as eligible to apply for adjustment assistance under
			 section 222 of the Trade Act of 1974 pursuant to a petition described in
			 clause (iii), the Secretary shall—
								(I)reconsider that determination; and
								(II)if the group of workers meets the requirements of section 222 of the Trade Act of 1974, as in
			 effect on such date of enactment, certify the group of workers as eligible
			 to apply for adjustment assistance.
								(iii)Petition describedA petition described in this clause is a petition for a certification of eligibility for a group of
			 workers filed under section 221 of the Trade Act of 1974 on or after
			 January 1, 2014, and before the date of the enactment of this Act.
							(B)Eligibility for benefits
							(i)In generalExcept as provided in clause (ii), a worker certified as eligible to apply for adjustment
			 assistance under section 222 of the Trade Act of 1974 pursuant to a
			 petition described in subparagraph (A)(iii) shall be eligible, on and
			 after the date of the enactment of this Act, to receive benefits only
			 under the provisions of chapter 2 of title II of the Trade Act of 1974, as
			 in effect on such date of enactment.
							(ii)Computation of maximum benefitsBenefits received by a worker described in clause (i) under chapter 2 of title II of the Trade Act
			 of 1974 before the date of the enactment of this Act shall be included in
			 any determination of the maximum benefits for which the worker is eligible
			 under the provisions of chapter 2 of title II of the Trade Act of 1974, as
			 in effect on the date of the enactment of this Act.
							(2)Petitions filed before January 1, 2014A worker certified as eligible to apply for adjustment assistance pursuant to a petition filed
			 under section 221 of the Trade Act of 1974 on or before December 31, 2013,
			 shall continue to be eligible to apply for and receive benefits under the
			 provisions of chapter 2 of title II of such Act, as in effect on December
			 31, 2013.
					(3)Qualifying separations with respect to petitions filed within 90 days of date of enactmentSection 223(b) of the Trade Act of 1974, as in effect on the date of the enactment of this Act,
			 shall be applied and administered by substituting before January 1, 2014 for more than one year before the date of the petition on which such certification was granted for purposes of determining whether a worker is eligible to apply for adjustment assistance
			 pursuant to a petition filed under section 221 of the Trade Act of 1974 on
			 or after the date of the enactment of this Act and on or before the date
			 that is 90 days after such date of enactment.
					(b)Trade adjustment assistance for firms
					(1)Certification of firms not certified before date of enactment
						(A)Criteria if a determination has not been madeIf, as of the date of the enactment of this Act, the Secretary of Commerce has not made a
			 determination with respect to whether to certify a firm as eligible to
			 apply for adjustment assistance under section 251 of the Trade Act of 1974
			 pursuant to a petition described in subparagraph (C), the Secretary shall
			 make that determination based on the requirements of section 251 of the
			 Trade Act of 1974, as in effect on such date of enactment.
						(B)Reconsideration of denial of certain petitionsIf, before the date of the enactment of this Act, the Secretary made a determination not to certify
			 a firm as eligible to apply for adjustment assistance under section 251 of
			 the Trade Act of 1974 pursuant to a petition described in subparagraph
			 (C), the Secretary shall—
							(i)reconsider that determination; and
							(ii)if the firm meets the requirements of section 251 of the Trade Act of 1974, as in effect on such
			 date of enactment, certify the firm as eligible to apply for adjustment
			 assistance.
							(C)Petition describedA petition described in this subparagraph is a petition for a certification of eligibility filed by
			 a firm or its representative under section 251 of the Trade Act of 1974 on
			 or after January 1, 2014, and before the date of the enactment of this
			 Act.
						(2)Certification of firms that did not submit petitions between January 1, 2014, and date of enactment
						(A)In generalThe Secretary of Commerce shall certify a firm described in subparagraph (B) as eligible to apply
			 for adjustment assistance under section 251 of the Trade Act of 1974, as
			 in effect on the date of the enactment of this Act, if the firm or its
			 representative files a petition for a certification of eligibility under
			 section 251 of the Trade Act of 1974 not later than 90 days after such
			 date of enactment.
						(B)Firm describedA firm described in this subparagraph is a firm that the Secretary determines would have been
			 certified as eligible to apply for adjustment assistance if—
							(i)the firm or its representative had filed a petition for a certification of eligibility under
			 section 251 of the Trade Act of 1974 on a date during the period beginning
			 on January 1, 2014, and ending on the day before the date of the enactment
			 of this Act; and
							(ii)the provisions of chapter 3 of title II of the Trade Act of 1974, as in effect on such date of
			 enactment, had been in effect on that date during the period described in
			 clause (i).
							302.Sunset provisions
				(a)Application of prior lawSubject to subsection (b), beginning on January 1, 2021, the provisions of chapters 2, 3, 5, and 6
			 of title II of the Trade Act of 1974 (19 U.S.C. 2271 et seq.), as in
			 effect on January 1, 2014, shall be in effect and apply, except that in
			 applying and administering such chapters—
					(1)paragraph (1) of section 231(c) of that Act shall be applied and administered as if subparagraphs
			 (A), (B), and (C) of that paragraph were not in effect;
					(2)section 233 of that Act shall be applied and administered—
						(A)in subsection (a)—
							(i)in paragraph (2), by substituting 104-week period for 104-week period and all that follows through 130-week period); and
							(ii)in paragraph (3)—
								(I)in the matter preceding subparagraph (A), by substituting 65 for 52; and
								(II)by substituting 78-week period for 52-week period each place it appears; and
								(B)by applying and administering subsection (g) as if it read as follows:
							
								(g)Payment of trade readjustment allowances To complete trainingNotwithstanding any other provision of this section, in order to assist an adversely affected
			 worker to complete training approved for the worker under section 236 that
			 leads to the completion of a degree or industry-recognized credential,
			 payments may be made as trade readjustment allowances for not more than 13
			 weeks within such period of eligibility as the Secretary may prescribe to
			 account for a break in training or for justifiable cause that follows the
			 last week for which the worker is otherwise entitled to a trade
			 readjustment allowance under this chapter if—
									(1)payment of the trade readjustment allowance for not more than 13 weeks is necessary for the worker
			 to complete the training;
									(2)the worker participates in training in each such week; and
									(3)the worker—
										(A)has substantially met the performance benchmarks established as part of the training approved for
			 the worker;
										(B)is expected to continue to make progress toward the completion of the training; and
										(C)will complete the training during that period of eligibility.;
						(3)section 245(a) of that Act shall be applied and administered by substituting 2021 for 2007;
					(4)section 246(b)(1) of that Act shall be applied and administered by substituting December 31, 2021 for the date that is 5 years and all that follows through State;
					(5)section 256(b) of that Act shall be applied and administered by substituting the 1-year period beginning on January 1, 2021 for each of fiscal years 2003 through 2007, and $4,000,000 for the 3-month period beginning on October
			 1, 2007;
					(6)section 298(a) of that Act shall be applied and administered by substituting the 1-year period beginning on January 1, 2021 for each of the fiscal years and all that follows through October 1, 2007; and
					(7)section 285 of that Act shall be applied and administered—
						(A)in subsection (a), by substituting 2021 for 2007 each place it appears; and
						(B)by applying and administering subsection (b) as if it read as follows:
							
								(b)Other assistance
									(1)Assistance for firms
										(A)In generalExcept as provided in subparagraph (B), assistance may not be provided under chapter 3 after
			 December 31, 2021.
										(B)ExceptionNotwithstanding subparagraph (A), any assistance approved under chapter 3 on or before December 31,
			 2021, may be provided—
											(i)to the extent funds are available pursuant to such chapter for such purpose; and
											(ii)to the extent the recipient of the assistance is otherwise eligible to receive such assistance.
											(2)Farmers
										(A)In generalExcept as provided in subparagraph (B), assistance may not be provided under chapter 6 after
			 December 31, 2021.
										(B)ExceptionNotwithstanding subparagraph (A), any assistance approved under chapter 6 on or before December 31,
			 2021, may be provided—
											(i)to the extent funds are available pursuant to such chapter for such purpose; and
											(ii)to the extent the recipient of the assistance is otherwise eligible to receive such assistance..
						(b)ExceptionsThe provisions of chapters 2, 3, 5, and 6 of title II of the Trade Act of 1974, as in effect on the
			 date of the enactment of this Act, shall continue to apply on and after
			 January 1, 2021, with respect to—
					(1)workers certified as eligible for trade adjustment assistance benefits under chapter 2 of title II
			 of that Act pursuant to petitions filed under section 221 of that Act
			 before January 1, 2021;
					(2)firms certified as eligible for technical assistance or grants under chapter 3 of title II of that
			 Act pursuant to petitions filed under section 251 of that Act before
			 January 1, 2021; and
					(3)agricultural commodity producers certified as eligible for technical or financial assistance under
			 chapter 6 of title II of that Act pursuant to petitions filed under
			 section 292 of that Act before January 1, 2021.
					IVHealth Coverage Tax Credit
			401.Extension and modification of Health Coverage Tax Credit
				(a)ExtensionSubparagraph (B) of section 35(b)(1) of the Internal Revenue Code of 1986 is amended by striking before January 1, 2014 and inserting before January 1, 2021.
				(b)IncreaseSubsection (a) of section 35 of such Code is amended by striking 72.5 percent and inserting 80 percent.
				(c)Coordination with PPACA credit for coverage under a qualified health plan
					(1)In general
						(A)Subsection (a) of section 35 of such Code is amended by inserting who elects the application of this section for the taxable year after In the case of an individual.
						(B)Paragraph (10) of section 35(g) of such Code (relating to regulations) is amended by redesignating
			 such paragraph as paragraph (12) and by inserting before such paragraph
			 (as so redesignated) the following new paragraph:
							
								(11)Coordination with premium tax credit
									(A)In generalIn the case of a taxpayer who elects the application of this section for any taxable year, no
			 credit shall be allowed under section 36B with respect to such taxpayer
			 for such taxable year.
									(B)ElectionAny election for this section to apply for a taxable year, once made, shall be irrevocable..
						(2)Advance paymentSection 7527 of such Code is amended by adding at the end the following new subsection:
						
							(f)Coordination with advance payment of premium tax creditNo payment shall be made under this section on behalf of any individual with respect to whom for
			 the taxable year any advance payment is made under section 1412 of the
			 Patient Protection and Affordable Care Act..
					(3)ProceduresThe Secretary of the Treasury shall issue such procedures and guidance as may be necessary or
			 appropriate to coordinate, and facilitate taxpayer choices between,
			 advance payments under section 7527 of the Internal Revenue Code of 1986
			 and section 1412 of the Patient Protection and Affordable Care Act.
					(d)Health plans offered through exchange treated as qualified health insuranceParagraph (1) of section 35(e) of such Code is amended by adding at the end the following new
			 subparagraph:
					
						(L)Coverage under a qualified health plan which was enrolled in through an Exchange established by a
			 State under section 1311 of the Patient Protection and Affordable Care
			 Act..
				(e)Effective date
					(1)In generalThe amendments made by this section shall apply to coverage months beginning after December 31,
			 2013.
					(2)Advance payment provisionsThe amendment made by subsection (c)(2) shall apply to certificates issued after the date of the
			 enactment of this Act.
					
